      Case 1:19-cv-10379-PBS Document 19 Filed 05/09/19 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
EBONIA ELLIOTT-LEWIS               )
                                   )
                     Plaintiff,    )
                                   )               Civil Action
          v.                       )               No. 19-10379-PBS
                                   )
ABBOTT LABORATORIES,               )
                                   )
                     Defendant.    )
___________________________________)


                        MEMORANDUM AND ORDER

                              May 9, 2019

Saris, C.J.

     In 2014, Plaintiff Ebonia Elliott-Lewis sued her former

employer, Abbott Laboratories, Inc. (“Abbott”). Her qui tam

action alleged violations of the False Claims Act, 31 U.S.C.

§ 3729 et seq., and Anti-Kickback Statute, 42 U.S.C. § 1320a-7b,

and wrongful termination in retaliation for her complaints about

these purported violations. The court (Talwani, J.) dismissed

the False Claims Act and Anti-Kickback Statute claims but

allowed Elliott-Lewis to pursue her wrongful termination claims.

Elliott-Lewis’s attorney withdrew in August 2018, and she has

since proceeded pro se.

     On March 1, 2019, in the midst of discovery in her wrongful

termination action, Elliott-Lewis filed a second pro se civil


                                   1
      Case 1:19-cv-10379-PBS Document 19 Filed 05/09/19 Page 2 of 6



action against Abbott. Dkt. No. 1. The new complaint accuses

Abbott of intentional and negligent infliction of emotional

distress and invasion of privacy by denying her medical leave

benefits and wrongfully terminating her in 2014, intentionally

misrepresenting the reason for her termination to the

Commonwealth of Massachusetts to deny her unemployment benefits

soon thereafter, and sending her notice of a possible data

breach involving her personal information in February 2019. Id.

at 4-5. Abbott moves to dismiss this complaint under Federal

Rule of Civil Procedure 12(b)(6). Dkt. No. 8.

     Insofar as Elliott-Lewis’s claims arise from Abbott’s

termination of her employment, the Court dismisses them as

impermissibly duplicative. A plaintiff “should not file

duplicative lawsuits in the same court.” Connectu LLC v.

Zuckerberg, 522 F.3d 82, 89 n.5 (1st Cir. 2008); see also

Katz v. Gerardi, 655 F.3d 1212, 1217 (10th Cir. 2011) (“District

courts have discretion to control their dockets by dismissing

duplicative cases.”); Curtis v. Citibank, N.A., 226 F.3d 133,

138 (2d Cir. 2000) (“As part of its general power to administer

its docket, a district court may stay or dismiss a suit that is

duplicative of another federal court suit.”). A second lawsuit

is impermissibly duplicative where it would be precluded by a

final judgment in the first lawsuit. Katz, 655 F.3d at 1218;

Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688-89 (9th

                                   2
      Case 1:19-cv-10379-PBS Document 19 Filed 05/09/19 Page 3 of 6



Cir. 2007), abrogated on other grounds by Taylor v. Sturgell,

553 U.S. 880 (2008). Courts have broad discretion in deciding

how to respond to such claim-splitting. See Connectu LLC, 522

F.3d at 89 n.5. They may “stay the second suit, dismiss it

without prejudice, enjoin the parties from proceeding with it,

or consolidate the two actions,” as well as enter a “simple

dismissal of the second suit.” Curtis, 226 F.3d at 138-39;

accord Adams, 487 F.3d at 692.

     As Elliott-Lewis readily admits in her complaint, the

claims in this second lawsuit arise out of the same common

nucleus of operative facts as her first lawsuit. Dkt. No. 1 at

4. After dismissal of the qui tam claims, her first lawsuit

raises two claims based on her 2014 termination. The first two

incidents mentioned in the new complaint are the termination

itself and Abbott’s alleged misrepresentation to Massachusetts

about the reason for her termination. Both occurred before

Elliott-Lewis filed her first lawsuit and, like the claims in

that suit, require analyzing the reason for her termination.

Because the new claims relating to the first two incidents arise

out of the same facts as the wrongful termination claims in her

first lawsuit and involve identical parties, they would be

precluded by a final judgment in the first lawsuit. See Airframe

Sys., Inc. v. Raytheon Co., 601 F.3d 9, 14-15 (1st Cir. 2010)

(noting that claim preclusion applies if “the causes of action

                                   3
      Case 1:19-cv-10379-PBS Document 19 Filed 05/09/19 Page 4 of 6



asserted in the earlier and later suits are sufficiently

identical or related,” meaning they “arise out of a common

nucleus of operative facts,” and “the parties in the two suits

are sufficiently identical or closely related.” (quotation

omitted)). Given that the first lawsuit has been pending for

over four years, judicial economy necessitates dismissal of

these new claims.

     Elliott-Lewis also complains about a third incident: a

notice of a possible data breach involving her personal

information that Abbott sent her in February 2019. This incident

occurred years after she filed her first civil action, so her

claims as they relate to this incident are not duplicative of

the first action. See Curtis, 226 F.3d at 140 (holding that “it

was an abuse of the district court’s discretion to dismiss . . .

claims as duplicative” where the second complaint concerned

events that occurred after the filing of the first complaint).

However, Elliott-Lewis fails to state a claim upon which relief

can be granted.

     Elliot-Lewis alleges that Abbott committed intentional and

negligent infliction of emotional distress by failing to prevent

the data breach and then sending her notice of the breach. To

state a claim for intentional infliction of emotional distress,

Elliott-Lewis must plead “(1) that [Abbott] intended, knew, or

should have known that [its] conduct would cause emotional

                                   4
      Case 1:19-cv-10379-PBS Document 19 Filed 05/09/19 Page 5 of 6



distress; (2) that the conduct was extreme and outrageous;

(3) that the conduct caused emotional distress; and (4) that the

emotional distress was severe.” Polay v. McMahon, 10 N.E.3d

1122, 1128 (Mass. 2014). “Conduct qualifies as extreme and

outrageous only if it goes beyond all possible bounds of

decency, and is regarded as atrocious and utterly intolerable in

a civilized community.” Id. (cleaned up). A claim for negligent

infliction of emotional distress has five elements:

“(1) negligence; (2) emotional distress; (3) causation;

(4) physical harm; and (5) that a reasonable person would have

suffered emotional distress under the circumstances.” Alicea v.

Commonwealth, 993 N.E.2d 725, 730 n.9 (Mass. 2013).

     Elliott-Lewis’s factual allegations fail to support a

plausible claim for either intentional or negligent infliction

of emotional distress. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). Nothing in the complaint suggests that Abbott’s failure

to protect her data was extreme and outrageous. The notice

Abbott sent to Elliott-Lewis simply explained that there was “a

data security incident . . . involving the potential loss of

some of [her] personal information.” Dkt. No. 1-2 at 2. Sending

this notice was in no way “beyond all possible bounds of

decency,” nor is there any plausible claim that the data breach

was caused by negligence. She suggests it was an intentional act

of intimidation and retaliation but alleges no facts that make

                                   5
      Case 1:19-cv-10379-PBS Document 19 Filed 05/09/19 Page 6 of 6



this allegation plausible. Indeed, Abbott was required to send

the notice by law. See Mass. Gen. Laws ch. 93H, § 3.

     Elliott-Lewis’s claim for invasion of privacy fares no

better. Such a claim requires that the invasion “be both

unreasonable and substantial or serious.” Nelson v. Salem State

Coll., 845 N.E.2d 338, 348 (Mass. 2006). Invasion of privacy is

an intentional tort under Massachusetts law. See id. Elliott-

Lewis has alleged no facts that plausibly suggest that Abbott

released her personal data intentionally or that anyone

unauthorized had access to it.

                                 ORDER

     Accordingly, Abbott’s motion to dismiss (Docket No. 8) is

ALLOWED.

SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 Chief United States District Judge




                                   6
